Citation Nr: 1019095	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a prostate 
disorder. 

3.  Entitlement to service connection for heart disease, to 
include coronary artery disease and ischemic heart disease, 
claimed as secondary to in-service herbicide exposure and 
service-connected post traumatic stress disorder (PTSD).
 
4.  Entitlement to service connection for a genitourinary 
disorder, manifested by low sperm count and erectile 
dysfunction, claimed as secondary to in-service herbicide 
exposure and service-connected PTSD. 

(The issue of entitlement to payment or reimbursement of non- 
VA medical expenses is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  
Service personnel records in his claims file verify his 
status as a combat veteran, specifically his receipt of the 
Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2009 and August 2009 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

In March 2010, the Veteran and his spouse testified at a 
videoconference hearing at the RO before the undersigned.  A 
copy of the transcript of that hearing is of record.

One of the issues certified for appellate review was service 
connection for coronary artery disease.  As reflected on the 
title page of this decision, the Board has slightly 
recharacterized that issue to encompass all types of heart 
disease.  A claimant's identification of the benefit sought 
does not require any technical precision.  Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007)("It is the pro se 
claimant who knows what symptoms he is experiencing and that 
are causing him disability, .... [and] it is the Secretary 
who knows the provisions of title 38 and can evaluate whether 
there is a potential under the law to compensate an averred 
disability based on a sympathetic reading of the material in 
a pro se submission.")  A claimant may satisfy this 
requirement by referring to a body part or system that is 
disabled or by describing symptoms of the disability.  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)(stating that, 
when determining the scope of a claim, the Board must 
consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim"); 38 C.F.R. § 3.159(c)(3).  Indeed, the record 
shows that the Veteran's heart disability has also been 
described as being ischemic heart disease.  Thus, given the 
Veteran's description of his claim, the Board finds that 
recharacterization of the issue of entitlement to service 
connection for heart disease, to include coronary artery 
disease and ischemic heart disease, is most appropriate.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C.A. § 1116, the 
Department of Veterans Affairs (VA) will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains at least one 
claim that may be affected by these new presumptions, the 
Board must stay action on that matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.  VBA Fast Letter 09-50 (revised 
March 25, 2010).

During his March 2010 hearing, the Veteran asserted that his 
claimed genitourinary disorder, manifested by low sperm count 
and erectile dysfunction, was caused by medications 
prescribed for his claimed heart disorder.  The claim of 
entitlement to service connection for a genitourinary 
disorder is inextricably intertwined with the claim of 
entitlement to service connection for heart disease.  
Therefore, adjudication of this claim must be deferred/stayed 
until the stay on the Veteran's heart claim is lifter, i.e., 
final regulations are published.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).

The issues of entitlement to increased evaluations for 
service-connected PTSD and tinea cruris have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

During the March 2010 hearing, prior to the promulgation of a 
decision in the appeals, the Board received notification from 
the Veteran that a withdrawal of his appeals for entitlement 
to service connection for a respiratory disorder and for a 
prostate disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement 
to service connection for a respiratory disorder by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal of entitlement 
to service connection for a prostate disorder by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for 
appeals withdrawn on the record at a hearing, a Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).

The Veteran has withdrawn his appeals for entitlement to 
service connection for a respiratory disorder and for a 
prostate disorder on the record during his March 2010 
videoconference hearing.  

At his March 2010 hearing before the Board, the Veteran, 
through his representative, acknowledged that he was 
withdrawing his appeals for entitlement to service connection 
for a respiratory disorder and for a prostate disorder.  The 
Board finds that the Veteran's statement indicating his 
intention to withdraw the appeal, once transcribed as a part 
of the record of his hearing, satisfies the requirements for 
the withdrawal of a substantive appeal.  See, e.g., Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his 
appeal regarding the issues of entitlement to service 
connection for a respiratory disorder and for a prostate 
disorder.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals and 
they are dismissed.







	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to service connection for a 
respiratory disorder is dismissed.

The appeal for entitlement to service connection for a 
prostate disorder is dismissed. 



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


